Case 2:18-cr-00292-DWA Document 246 Filed 06/25/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

Criminal No.

We -24%

AwEAS

Defendant.

a ee ee ee ee

 

TYPE OF HEARING: Tele leyaone. Can fer ty ct-

 

 

 
   

 

Before Judge Ambrose
Soo. Ssay Toy Ristik. sLindy Cladee, Elis, Lowy
Appear for USA V Appear for Defendant

Hearing begun: al %| 16 10 - 5) Aa Court Reporter: Des howe

Hearing concluded: ifs ui Oa #7%Clerk: Sherry Halfhill (Carolyn Allen

Anne Kurzweg / Susan Schupansky

 

- Defendant waives appearance | Par hcipah™ in Conermnce
- Te [oyhae lraher nce Sonedsn lee for Siryf(ra_ap 12: pm
-_ Clee of Covtts needs addition Ame (empmnd te

te a dats taveay Ceqiceds - Ewvernment- dic nf

ob, ‘tok HOMO gn Extonrin thaug._ 2} 2/20.

 

 

- (alter Ads Cusseta aéa Line. re: NoKeed tn 1

Use Meu h Heeb, Evidence

- Grvtenmont Réegmves dae P MleKew oF
dune July 27, 202

- Delerdwat b fle a + ohm & Byturd {retried Mohwe

Detbt Ne 244
